Citation Nr: 1452552	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-20 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, granting service connection for bilateral hearing loss and assigning a 0 percent rating therefor, effective from July 2009.  

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in April 2014.  A transcript of that proceeding is of record.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his April 2014 hearing, the Veteran testified that his hearing loss is more disabling than is reflected by the 0 percent rating currently assigned therefor.  He reported that he made use of bilateral hearing aids but their use did not permit him to hear well.  Rather, he indicated that he was required to read lips and guess what was being said to him.  Allegations of an increased level of severity of his hearing loss since he was last examined by VA in March 2012 were made known and it was his request that he be afforded a VA audiological test before any final decision was entered.  In light of the foregoing, and inasmuch as more than two years have elapsed since the Veteran was last examined, remand to obtain further evaluation of the Veteran's auditory acuity is deemed warranted.  

Accordingly, this case is REMANDED for the following actions:

1.  Afford the Veteran a VA audiological examination in order to determine the nature and severity of his service-connected bilateral hearing loss.  Provide the VA examiner with the Veteran's claims folder.  That examination should entail a complete medical history, a thorough clinical evaluation, and any diagnostic testing deemed necessary by the examiner.  The VA examiner should fully describe the functional effects of the Veteran's hearing loss disability.  All pertinent diagnoses should then be set forth. 

2.  Thereafter, readjudicate the issue on appeal, based on all of the evidence of record, and if the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case which should clearly outline all of the pertinent evidence considered as well as the dispositive law and regulations and then afford them an appropriate period of time to respond, before the record is returned to the Board for further review. 

No action by the appellant is needed prior to further notice.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



